Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office action is responsive to the communication filed 11/22/2019.  Claims 1-26 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 1-6, 13, 15, 17, 19, 21, 23 and 25, drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface, class C40B, subclass 40/10.

Group II.  Claim(s) 7-12, 14, 16, 18, 20, 22, 24 and 26, drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop at positions 17 19, the CD loop at positions 44-47, and the EF loop at positions 71 73 and 76-77 of SEQ ID NO:1, wherein said scaffold comprises no more than 16 residue changes in the corresponding residues of said native human IgG1 constant region CH3 domain; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of said polypeptide scaffold form a solvent accessible surface, class A61K, subclass 31/713.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products of groups I and II have a different function and effect because the products are distinct, Group I is drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface and Group II is drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop at positions 17 19, the CD loop at positions 44-47, and the EF loop at positions 71 73 and 76-77 of SEQ ID NO:1, wherein said scaffold comprises no more than 16 residue changes in the corresponding residues of said native human IgG1 constant region CH3 domain; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of said polypeptide scaffold form a solvent accessible surface.  Furthermore, the products of groups I and II have different structures and functions.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B and C (three total elections); in addition, depending on the election from B, the Applicant may be required to make an election from 1 or 2 (one additional election):
	A.  A single specific species selection of the amino acid sequence of "said scaffold".  For example, the Applicant could elect "SEQ ID NO 16" OR "SEQ ID NO 18".
B.  A single specific species selection of "said host cell".  For example, the Applicant could elect "bacteria" OR "yeast".
		1.  If the Applicant elects "bacteria" then a single specific species selection of "said bacteria".  For example, the Applicant could elect "Bacillus subtilis" OR " Escherichia coli".
		2.  If the Applicant elects "yeast" then a single specific species selection of "said yeast".  For example, the Applicant could elect "Pichia pastoris" OR "Saccharomyces cerevisiae".
	C.  A single specific species selection of "said vector".  For example, the Applicant could elect "a viral vector" OR "a phage vector".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B and C (three total elections); in addition, depending on the election from B, the Applicant may be required to make an election from 1 or 2 (one additional election):
	A.  A single specific species selection of the amino acid sequence of "said scaffold".  For example, the Applicant could elect "SEQ ID NO 16" OR "SEQ ID NO 18".
B.  A single specific species selection of "said host cell".  For example, the Applicant could elect "bacteria" OR "yeast".
		1.  If the Applicant elects "bacteria" then a single specific species selection of "said bacteria".  For example, the Applicant could elect "Bacillus subtilis" OR " Escherichia coli".
		2.  If the Applicant elects "yeast" then a single specific species selection of "said yeast".  For example, the Applicant could elect "Pichia pastoris" OR "Saccharomyces cerevisiae".
	C.  A single specific species selection of "said vector".  For example, the Applicant could elect "a viral vector" OR "a phage vector".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example the amino acid sequence of "said scaffold" could be "SEQ ID NO 16" OR "SEQ ID NO 18".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1 and 7 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639